DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 2, 3, 3, 3, 6, 7, 8, 10-13, 13, 16-17, 17, 19, and 20, respectively of U.S. Patent No. 11,139,424. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of each claim in the present application are recited in the respective claim of the copending Application No. 11,139,424.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,264,554, respectively.  Although the claims at issue are not identical, they are not patentably distinct from each other because additional limitations are nonlimiting in combination with the other claimed limitations.  For example, Claim 1 recites “a number of the Josephson junctions per superconducting parallel branch” and “a number of superconducting parallel branches per matrix junction” is already relationally defined by “wherein matrix junctions of the plurality of matrix junctions comprise respective superconducting parallel branches that comprise a plurality of Josephson junctions, wherein the Josephson ring modulator is designed with a defined number of the Josephson junctions and superconducting parallel branches”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdo (US 9,697,473 B2), as cited in the IDS 12/28/2020, and in view of Kido (JP 6265612).
Regarding Claim 1, Abdo teaches in Figure 1 a Josephson ring modulator, comprising: 
a plurality of matrix junctions (111A – 111D), wherein matrix junctions of the plurality of matrix junctions comprise respective superconducting branch (111A – 111D) that comprise a plurality of Josephson junctions (111A – 111D each comprise a plurality of Josephson junction X), 
but does not explicitly disclose each of the superconducting branches are each a pair of superconducting parallel branches.
wherein the Josephson ring modulator is designed with a defined number of Josephson junctions (111A – 111D each comprise a plurality of Josephson junction X) and superconducting parallel branches (111A-111D), 
Kido teaches in [0011] and Figure 1 that a plurality of Josephson junctions are connected in parallel to provide an amplified signal when compared to the use of a single Josephson junction, which reduces noise since noise generated by external magnetic fields can cancel each other out (see [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plurality of Josephson junctions taught by Kido in place of each superconducting branch taught by Abdo for the purpose of reducing noise. Kido, [0009].
Abdo and Kido, as a whole, further teach wherein the Josephson ring modulator is designed with a defined number of Josephson junctions (Abdo: 111A - 111D each comprise a plurality of Josephson junction X) and superconducting parallel branches (Kido: [0011] and Figure 1, where multiple superconducting loop Is are connected in parallel),
but does not explicitly teach that the Josephson ring modulator is designed such that a number of Josephson Junctions  per superconducting parallel branch equals a number of the superconducting branches per matrix junction.
A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  It has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Here, it would have been an obvious matter of design choice to design the Josephson ring modulator such that a number of Josephson Junctions per superconducting parallel branch equals a number of the superconducting branches per matrix junction, because Applicant has not disclosed that different numbers of Josephson junctions and superconducting branches solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either equal or different numbers of Josephson junctions and superconducting branches. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use design choice and routine skill in the art to design the Josephson ring modulator of Abdo and Kido, as a whole, using routine skill in the art such that a number of Josephson Junctions per superconducting parallel branch equals a number of the superconducting branches per matrix junction, since such a modification would have involved a mere change in the size.

Regarding Claims 2, 12, and 16, Abdo and Kido, as a whole, teach all the limitations of the present invention, wherein Abdo further teaches the Josephson ring modulator, wherein the plurality of matrix junctions comprises a first matrix junction (111A), a second matrix junction (111B), a third matrix junction (111C), and a fourth matrix junction (111D) operatively coupled in a ring configuration (the matrix junctions 111A – 111D are coupled together in a ring configuration; see also Col. 3, lines 37-40). 

Regarding Claim 3, Abdo and Kido, as a whole, teach all the limitations of the present invention, wherein Abdo further teaches the Josephson ring modulator, wherein the NxN design of the Josephson ring modulator provides enhanced nonlinearity while tolerating high microwave powers of the Josephson ring modulator (based on the circuit design).
Please note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, when the Josephson ring modulator is designed such that a number of Josephson Junctions equals a number of the superconducting branches (see Claim 1), resulting in the NxN design; it follows that the NxN design of the Josephson ring modulator provides enhanced nonlinearity while tolerating high microwave powers of the Josephson ring modulator.

Regarding Claim 4, Abdo and Kido, as a whole, teach all the limitations of the present invention, wherein Abdo further teaches the Josephson ring modulator comprising a first node (101), a second node (102), a third node (103), and a fourth node (104), 
wherein the first matrix junction is between the first node and the second node (111A is connected between 101 and 102), the second matrix junction is between the second node and the third node (111B is connected between 102 and 103).

Regarding Claim 5, Abdo and Kido, as a whole, teach all the limitations of the present invention, wherein Abdo further teaches the Josephson ring modulator, wherein the third matrix junction is between the third node and the fourth node (111C is connected between 102 and 104) and in a parallel configuration with the second matrix junction (111C is connected parallel to 111B).

Regarding Claim 6, Abdo and Kido, as a whole, teach all the limitations of the present invention, wherein Abdo further teaches the Josephson ring modulator, wherein the fourth matrix junction is between the fourth node and the first node (111D is connected between 104 and 101) and in the parallel configuration with the first matrix junction (111D is connected parallel to 111A between nodes 101 and 103), and wherein the third matrix junction is parallel to the first matrix junction (111C is connected in parallel to 111A between nodes 101 and 103) and the fourth matrix junction is parallel to the second matrix junction (111D is connected in parallel to 111B between nodes 101 and 103).  

Regarding Claim 7, Abdo and Kido, as a whole, teach all the limitations of the present invention, wherein Abdo further teaches the Josephson ring modulator, wherein the first matrix junction (111A), the second matrix junction (111B), the third matrix junction (111C), and the fourth matrix junction (111D) comprise a same number of superconducting parallel branches (where Abdo teaches the same number of branches in each of the matrix junctions 111A – 111D; where the combination of Abdo and Kido, as a whole, increase the plurality of branches by the same number).  

Regarding Claim 8, Abdo and Kido, as a whole, teach all the limitations of the present invention, wherein Abdo further teaches the Josephson ring modulator wherein the first matrix junction (111A), the second matrix junction (111B), the third matrix junction (111C), and the fourth matrix junction (111D) comprise a same number of Josephson junctions in the series configuration (Col. 3, lines 47-49: “N Josephson junctions in each of the arrays 111 A-D”).
 
Regarding Claims 9 and 19, Abdo and Kido, as a whole, teach all the limitations of the present invention, wherein Abdo further teaches the Josephson ring modulator, wherein the plurality of matrix junctions are arranged in a Wheatstone bridge configuration (Col. 3, line 41).  

Regarding Claim 10, Abdo and Kido, as a whole, teach all the limitations of the present invention, wherein Abdo further teaches the Josephson ring modulator, wherein the plurality of matrix junctions are operatively coupled to a microwave resonator (resonators a and b; see also Col. 4, lines 8-10).  

Regarding Claim 11, Abdo teaches in Figure 1 a method, comprising: 
forming a plurality of matrix junctions (111A – 111D) comprising: 
arranging a plurality of Josephson junctions (111A – 111D each comprise a plurality of Josephson junction X);
arranging a first branch (111A) and a second branch (111B), and wherein the first branch is in a parallel configuration with the second branch (where 111A and 111B are connected in parallel configuration between nodes 102 and 104);
but does not explicitly disclose 
arranging a plurality of Josephson junctions as sets of superconducting parallel branches; and 
wherein the first and second branches are a first pair of superconducting parallel branches of the sets of superconducting parallel branches and a second pair of superconducting parallel branches of the sets of superconducting parallel branches, respectively.  
Kido teaches arranging a plurality of Josephson junctions as sets of superconducting parallel branches ([0011] a plurality of Josephson junctions are connected in parallel to provide an amplified signal when compared to the use of a single Josephson junction, which reduces noise since noise generated by external magnetic fields can cancel each other out (see [0009])).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plurality of Josephson junctions taught by Kido in place of each superconducting branch taught by Abdo for the purpose of reducing noise.  Kido, [0009].
Abdo and Kido, as a whole, further teach
wherein the Josephson ring modulator is designed with a defined number of Josephson junctions (Abdo: 111A – 111D each comprise a plurality of Josephson junction X) and superconducting parallel branches (Kido: [0011] and Figure 1, where multiple superconducting loop 1s are connected in parallel), 
but does not explicitly teach that the Josephson ring modulator is designed such that a number of Josephson Junctions  per superconducting parallel branch equals a number of the superconducting branches per matrix junction to enhance nonlinearity and toleration of high microwave powers.
A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  It has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Here, it would have been an obvious matter of design choice to design the Josephson ring modulator such that a number of Josephson Junctions per superconducting parallel branch equals a number of the superconducting branches per matrix junction to enhance nonlinearity and toleration of high microwave powers (based on the circuit design; see also Kido: [0011]), because Applicant has not disclosed that different numbers of Josephson junctions and superconducting branches solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either equal or different numbers of Josephson junctions and superconducting branches. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use design choice and routine skill in the art to design the Josephson ring modulator of Abdo and Kido, as a whole, using routine skill in the art such that a number of Josephson Junctions per superconducting parallel branch equals a number of the superconducting branches per matrix junction to enhance nonlinearity and toleration of high microwave powers, since such a modification would have involved a mere change in the size.
Please note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, when the Josephson ring modulator is designed such that a number of Josephson Junctions per superconducting parallel branch equals a number of the superconducting branches per matrix junction, the Josephson ring modulator design would enhance nonlinearity and toleration of high microwave powers 

Regarding Claim 13, Abdo and Kido, as a whole, teach all the limitations of the present invention, wherein Abdo further teaches the method, further comprising
arranging the first matrix junction between a first node and a second node (111A is connected between 101 and 102), the second matrix junction is between the second node and a third node (111B is connected between 102 and 103), the third matrix junction is between the third node and a fourth node (111C is connected between 102 and 104) and in a parallel configuration with the second matrix junction (111C is connected parallel to 111B), and the fourth matrix junction is between the fourth node and the first node (111D is connected between 104 and 101) and in the parallel configuration with the first matrix junction (111D is connected parallel to 111A between nodes 101 and 103).

Regarding Claim 14, Abdo and Kido, as a whole, teach all the limitations of the present invention, wherein Abdo further teaches the method, wherein the third matrix junction is parallel to the first matrix junction (111C is connected in parallel to 111A between nodes 101 and 103) and the fourth matrix junction is parallel to the second matrix junction (111D is connected in parallel to 111B between nodes 101 and 103).  

Regarding Claim 15, Abdo teaches in Figure 1 a superconducting device, comprising:
a Josephson ring modulator comprising a plurality of matrix junctions (111A – 111D), 
wherein matrix junctions of the plurality of matrix junctions comprise superconducting branches (111A – 111D) that comprise a plurality of Josephson junctions (111A – 111D each comprise a plurality of Josephson junctions X), 
but does not explicitly disclose each of the superconducting branches are each a pair of superconducting parallel branches.
Kido teaches in [0011] that a plurality of Josephson junctions are connected in parallel to provide an amplified signal when compared to the use of a single Josephson junction, which reduces noise since noise generated by external magnetic fields can cancel each other out (see [0009]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plurality of Josephson junctions taught by Kido in place of each superconducting branch taught by Abdo for the purpose of reducing noise.  Kido, [0009].
Abdo and Kido, as a whole, further teach wherein the Josephson ring modulator is designed with a defined number of Josephson junctions (Abdo: 111A - 111D each comprise a plurality of Josephson junction X) and superconducting parallel branches (Kido: [0011] and Figure 1, where multiple superconducting loop Is are connected in parallel),
but does not explicitly teach that the Josephson ring modulator is designed such that a number of Josephson Junctions  per superconducting parallel branch equals a number of the superconducting branches per matrix junction.
A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  It has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Here, it would have been an obvious matter of design choice to design the Josephson ring modulator such that a number of Josephson Junctions per superconducting parallel branch equals a number of the superconducting branches per matrix junction, because Applicant has not disclosed that different numbers of Josephson junctions and superconducting branches solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either equal or different numbers of Josephson junctions and superconducting branches. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use design choice and routine skill in the art to design the Josephson ring modulator of Abdo and Kido, as a whole, using routine skill in the art such that a number of Josephson Junctions per superconducting parallel branch equals a number of the superconducting branches per matrix junction, since such a modification would have involved a mere change in the size.

Regarding Claim 17, Abdo and Kido, as a whole, teach all the limitations of the present invention, wherein Abdo further teaches the superconducting device, wherein the Josephson ring modulator further comprises 
a first node (101), a second node (102), a third node (103), and a fourth node (104), 
wherein the first matrix junction is between the first node and the second node (111A is connected between 101 and 102), the second matrix junction is between the second node and the third node (111B is connected between 102 and 103), the third matrix junction is between the third node and the fourth node (111C is connected between 102 and 104) and in a parallel configuration with the second matrix junction (111C is connected parallel to 111B).

Regarding Claim 18, Abdo and Kido, as a whole, teach all the limitations of the present invention, wherein Abdo further teaches the superconducting device, wherein the fourth matrix junction is between the fourth node and the first node (111D is connected between 104 and 101) and in the parallel configuration with the first matrix junction (111D is connected parallel to 111A between nodes 101 and 103), wherein the third matrix junction is parallel to the first matrix junction (111C is connected in parallel to 111A between nodes 101 and 103) and the fourth matrix junction is parallel to the second matrix junction (111D is connected in parallel to 111B between nodes 101 and 103).  

Regarding Claim 20, Abdo teaches in Figure 1 a Josephson ring modulator, comprising: 
a first matrix junction comprising a number of first superconducting branches (111A comprises N number of Josephson junctions X arranged as a first branch between nodes 101 and 102); 
a second matrix junction comprising a number of second superconducting branches (111B comprises N number of Josephson junctions X arranged as a second branch between nodes 102 and 103);
 a third matrix junction comprising a number of third superconducting branches (111C comprises N number of Josephson junctions X arranged as a third branch between nodes 103 and 104); and 
a fourth matrix junction comprising a number of fourth superconducting branches (111D comprises N number of Josephson junctions X arranged as a fourth branch between nodes 104 and 101), 
but does not explicitly disclose that each branch comprises parallel branches.
Kido teaches in [0011] that a plurality of Josephson junctions are connected in parallel to provide an amplified signal when compared to the use of a single Josephson junction, which reduces noise since noise generated by external magnetic fields can cancel each other out (see [0009]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plurality of Josephson junctions taught by Kido in place of each superconducting branch taught by Abdo for the purpose of reducing noise.  Kido, [0009].  
Abdo and Kido, as a whole, teach all the limitations of the present invention, 
but does not explicitly teach that the Josephson ring modulator is designed such that the first, second, third, and fourth superconducting branches comprises a respective first, second , third, and fourth number of Josephson Junctions equal to the number of respective first, second, third, and fourth number of superconducting branches.
A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  It has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Here, it would have been an obvious matter of design choice to design the Josephson ring modulator such that the first, second, third, and fourth superconducting branches comprises a respective first, second , third, and fourth number of Josephson Junctions equal to the number of respective first, second, third, and fourth number of superconducting branches, because Applicant has not disclosed that different numbers of Josephson junctions and superconducting branches solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either equal or different numbers of Josephson junctions and superconducting branches. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use design choice and routine skill in the art to design the Josephson ring modulator of Abdo and Kido, as a whole, using routine skill in the art such that the first, second, third, and fourth superconducting branches comprises a respective first, second , third, and fourth number of Josephson Junctions equal to the number of respective first, second, third, and fourth number of superconducting branches, since such a modification would have involved a mere change in the size.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIANA J. CHENG/Primary Examiner, Art Unit 2849